SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to § 240.14a-12 THE MERGER FUND Name of Registrant as Specified In Its Charter (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: May 29, 2007 Dear Fellow Shareholder: If you’ve already voted on our proposals to modify certain of the Fund’s investment policies, feel free to ignore this letter.If you haven’t yet responded, please take a minute to cast your vote by calling toll-free (888) 684-2438. As more fully explained in the proxy material which accompanied our original mailing, the goal of these changes is to provide greater flexibility and additional investment tools to the Fund’s portfolio-management team.We believe—as do all of the Fund’s independent trustees—that approval of our proposals is important to the continued success of the Fund. Over 95% of our shareholders who have voted have given us their support, but we’re still short of the 50% vote required for these changes to take effect.The voting deadline has been extended to June 20, 2007.If you have any questions regarding the proposals that we are asking you to approve, one of the Fund’s portfolio managers will be happy to personally take your call at (914) 741-5600. Thanks in advance for your attention to this important matter. Sincerely, Frederick W. Green President Shareholder Services: U.S. Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-8959 Investment Adviser: Westchester Capital Management, Inc.•100 Summit Lake Drive•Valhalla•New York 10595(914) 741-5600•Fax (914) 741-5737
